Citation Nr: 0519619	
Decision Date: 07/19/05    Archive Date: 07/22/05

DOCKET NO.  98-05 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for status 
post medial meniscectomy of the right knee, currently 
evaluated as 10 percent disabling.  

2.  Entitlement to an initial increased disability rating for 
limitation of extension of the right knee, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from September 
1971 to August 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating action of the 
Department of Veterans Affairs Regional Office (RO) in New 
York, New York.  In that decision, the RO denied the issue of 
entitlement to a disability evaluation greater than 
10 percent for the service-connected residuals of a 
meniscectomy of the right knee with mild degenerative joint 
disease.  

Following receipt of notification of the November 1997 
determination, the veteran perfected a timely appeal with 
respect to the denial of his increased rating claim.  During 
the current appeal, and specifically by a July 1998 rating 
action, the hearing officer who had conducted a personal 
hearing in June 1998 awarded an increased rating for the 
veteran's service-connected right knee disability.  In 
particular, the hearing officer redefined this condition as 
status post medial meniscectomy of the right knee and as 
instability of the right knee.  Additionally, the hearing 
officer confirmed the previous 10 percent rating for the 
service-connected status post medial meniscectomy of the 
veteran's right knee and awarded a separate compensable 
evaluation of 10 percent for the service-connected 
instability of the veteran's right knee, effective from 
August 1997.  

Due to a change in the veteran's address, his claims folder 
was transferred from the RO in New York, New York to the RO 
in St. Petersburg, Florida in April 2003.  In July 2003 and 
May 2004, the Board remanded the veteran's case to the RO for 
due process requirements and additional evidentiary 
development.  

Most recently, after completing the requested development, 
the RO, in March 2005, re-defined the service-connected 
instability of the veteran's right knee disability as 
limitation of extension of the right knee but confirmed the 
previously assigned rating of 10 percent for this disorder.  
In addition, the RO confirmed the 10 percent evaluation for 
the service-connected status post medial meniscectomy of the 
veteran's right knee.  Thereafter, in May 2005, the RO 
returned the veteran's case to the Board for final appellate 
review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues on appeal has been obtained.  

2.  The service-connected status post medial meniscectomy of 
the right knee is manifested by a removal of cartilage; there 
is no subluxation or lateral instability.  

3.  The right knee has significant arthritic changes, some 
limitation of extension and flexion, a 20 to 30 percent 
limitation of function, and some weakened movement due to 
pain; but extension is not limited by more than 10 degrees 
and flexion is not limited to less than 60 degrees, even 
taking into consideration objective signs of pain on motion.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 
10 percent for the service-connected status post medial 
meniscectomy of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a 
Diagnostic Codes 5257 & 5259 (2004).  

2.  The criteria for a disability rating greater than 
10 percent for the service-connected limitation of extension 
of the right knee have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a 
Diagnostic Codes 5003, 5010, 5260, 5261 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

By letters dated in May 2003, June 2004, and August 2004 in 
the present case, VA informed the veteran of the type of 
evidence necessary to support his increased rating claims.  
In addition, VA notified the veteran that it would make 
reasonable efforts to help him obtain necessary evidence with 
regard to these issues but that he must provide enough 
information so that the agency could request the relevant 
records.  VA also discussed the attempts already made to 
obtain relevant evidence with regard to these claims.  
Further, VA notified the veteran of his opportunity to submit 
"additional information or evidence."  Thus, he may be 
considered advised to submit all pertinent evidence in his 
possession.  

Additionally, the November 1997 rating decision, the 
statement of the case (SOC) issued in March 1998, and the 
supplemental statements of the case (SSOCs) furnished in 
August 1998, May 2003, February 2004, and March 2005 notified 
the veteran of the relevant criteria and evidence necessary 
to substantiate his increased rating claims.  These documents 
also included discussions regarding the evidence of record, 
adjudicative actions taken, and the reasons and bases for the 
denial of these issues.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the veteran.  Importantly, however, the purpose of the 
VCAA is to notify the appellant of the elements pertinent to 
his or her claim.  See, Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  Once that goal has been 
achieved--irrespective of whether it has been done by way of 
a single notice letter or via more than one 
communication--the essential purposes of the VCAA have been 
satisfied.  In the present case, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the veteran covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004) and Mayfield 
v. Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. App. 
Apr. 14, 2005).  In this regard, the Board notes that, in the 
current appeal, the veteran has not claimed that VA has 
failed to comply with the notice requirements of the VCAA.  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was legally 
impossible in the circumstances of this case, where the claim 
was adjudicated in November 1997.  However, the claimant 
still has the right to VCAA content complying notice and 
proper subsequent VA process, and that has been done, as 
discussed above.  The Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  See Mayfield, supra.  Although the multiple 
notices provided to the veteran in 2003 and 2004 were not 
given prior to the first adjudication of the claim, the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and, after the 
notice was provided, the case was readjudicated and an 
additional SSOC was provided to the veteran in March 2005.  

Also, throughout the current appeal, VA has made multiple 
attempts to obtain records of post-service treatment 
adequately identified by the veteran.  (In this regard, the 
Board notes that the veteran failed to respond to the May 
2003, June 2004, and August 2004 letters requesting 
additional information and evidence from him.)  All available 
records adequately cited by the veteran have been procured 
and associated with his claims folder.  Further, the veteran 
has been accorded several pertinent VA examinations during 
the current appeal.  Accordingly, the Board finds that VA has 
satisfied its duty to notify and to assist pursuant to the 
VCAA with regard to the veteran's increased rating claims.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Analysis-Increased Rating Claims

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2004).  In the present case, the New York RO, by a November 
1972 rating action, granted service connection for residuals 
of a meniscectomy of the right knee and awarded a compensable 
evaluation of 10 percent, effective from August 1972, for 
this disability.  A subsequent rating action dated in October 
1996 redefined the veteran's service-connected right knee 
disability as residuals of a meniscectomy of the right knee 
with mild degenerative joint disease but confirmed the 
10 percent evaluation for this disorder.  

In August 1997, the veteran filed his current claim for an 
increased rating for his service-connected right knee 
disability.  During the current appeal, and specifically by a 
July 1998 rating action, the hearing officer who had 
conducted a personal hearing with the veteran in the prior 
month awarded an increased rating for the veteran's 
service-connected right knee disability.  Specifically, the 
hearing officer redefined this condition as status post 
medial meniscectomy of the right knee and as instability of 
the right knee.  Additionally, the hearing officer confirmed 
the previous 10 percent rating for the service-connected 
status post medial meniscectomy of the veteran's right knee 
and awarded a separate compensable evaluation of 10 percent 
for the service-connected instability of his right knee, 
effective from August 1997.  A subsequent rating action dated 
in March 2005  re-defined the service-connected instability 
of the veteran's right knee disability as limitation of 
extension of the right knee but confirmed the previously 
assigned rating of 10 percent for this disorder.  Both of the 
veteran's service-connected right knee disabilities remain 
evaluated as 10 percent disabling.  

With regard to the assignment of separate evaluations for the 
service-connected status post medial meniscectomy of the 
right knee and the service-connected degenerative joint 
disease resulting in limitation of motion of the right knee, 
the Board notes that the concept of pyramiding requires the 
avoidance of the rating of the same service-connected 
disability, or the same manifestations of a service-connected 
disorder, under different diagnostic codes.  38 C.F.R. § 4.14 
(2004).  It is possible, though, for a veteran to have 
separate and distinct manifestations from the same injury 
which would permit rating under several diagnostic codes.  
The critical element in permitting the assignment of separate 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).  

Importantly, in the present case, the symptomatic removal of 
semilunar cartilage as well as the recurrent subluxation or 
lateral instability of the veteran's right knee represent 
separate and distinct pathology from the limitation of motion 
caused by the degenerative joint disease of this joint.  See, 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5257, 5259, 
5260, 5261 (2004).  As such, the Board finds that the award 
of separate ratings for the service-connected status post 
medial meniscectomy of the right knee and the 
service-connected degenerative joint disease of the right 
knee resulting in limitation of extension of this joint is 
appropriate.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2004).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2004).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2004).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See, 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

In the present case, the service-connected status post medial 
meniscectomy of the veteran's right knee has been rated under 
diagnostic codes which evaluated impairment resulting from 
symptomatic removal of semilunar cartilage and from recurrent 
subluxation or lateral instability.  In particular, evidence 
of symptomatic removal of semilunar cartilage warrants the 
assignment of a 10 percent disability rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5259 (2004).  A higher evaluation 
cannot be granted under this Diagnostic Code.  Id.  

According to the other applicable diagnostic code for this 
service-connected disorder, evidence of slight recurrent 
subluxation or lateral instability warrants the assignment of 
a 10 percent disability rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2004).  The next higher evaluation of 
20 percent requires evidence of moderate recurrent 
subluxation or lateral instability.  Id.  The highest rating 
allowable pursuant to this Diagnostic Code, 30 percent, 
requires evidence of severe recurrent subluxation or lateral 
instability.  Id.  

Furthermore, as the Board has noted in this decision, the 
service-connected degenerative joint disease, which has 
resulted in limitation of motion, of the veteran's right knee 
has been awarded a separate 10 percent evaluation.  This 
aspect of the veteran's right knee disorder has been rated 
under Diagnostic Code 5010, arthritis due to trauma.  
Arthritis which is due to trauma and which is substantiated 
by X-ray findings will be rated, by analogy, as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2004).  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Note 1 following Diagnostic 
Code 5003 (2004).  

Normal flexion and extension of the knee joint range from 
140 degrees to zero degrees.  38 C.F.R. § 4.71, Plate II 
(2004).  A compensable rating of 10 percent will be assigned 
with evidence of limitation of flexion of the leg to 
45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2004).  
The next higher evaluation of 20 percent requires evidence of 
limitation of flexion of the leg to 30 degrees.  Id.  The 
highest rating allowable pursuant to this diagnostic code, 
30 percent, necessitates evidence of limitation of flexion of 
the leg to 15 degrees.  Id.  

Limitation of extension of the leg to 10 degrees will result 
in the assignment of a 10 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (2004).  The next higher rating 
of 20 percent requires evidence of limitation of extension of 
the leg to 15 degrees.  Id.  A 30 percent evaluation 
necessitates evidence of limitation of extension of the leg 
to 20 degrees.  Id.  A 40 percent rating requires evidence of 
limitation of extension of the leg to 30 degrees.  Id.  The 
highest evaluation allowable pursuant to this diagnostic 
code, 50 percent, necessitates evidence of limitation of 
extension to 45 degrees.  Id.  

Moreover, the Board notes that, although regulations 
recognize that a part which becomes painful on use must be 
regarded as seriously disabled, see 38 C.F.R. §§ 4.40 and 
4.45, these provisions are qualified by specific rating 
criteria applicable to the case at hand.  As the Board has 
discussed, evaluation of the service-connected limitation of 
extension of the veteran's right knee requires consideration 
of any associated limitation of motion of this joint.  See, 
38 C.F.R. § 4.71, Plate II & § 4.71a, Diagnostic Codes 5003, 
5010, 5260, 5261(2004).  Application of the precepts 
enunciated in DeLuca v. Brown, 8 Vet. App. 202 (1995) 
requires that problems such as pain on use be specifically 
considered when evaluating the veteran's disability.  
Specifically, when a Diagnostic Code provides for 
compensation based on limitation of motion, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 must also be considered, and the 
examinations upon which rating decisions are based must 
adequately portray the extent of the functional loss due to 
pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Id.  See also, 38 C.F.R. § 4.59 (2004).  

With regard to his right knee, the veteran has complained of 
continuous instability, constant pain, limited motion, and 
greatly diminished flexibility, strength, and overall use.  
See, e.g., T. at 4-5.  The veteran's descriptions of the 
pathology associated with his service-connected right knee 
disabilities are deemed to be competent evidence.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Importantly, however, 
the veteran's descriptions of these service-connected 
disabilities must be considered in conjunction with the 
clinical evidence of record as well as the pertinent rating 
criteria.  

A.  Schedular Rating For Service-Connected Status Post Medial 
Meniscectomy Of The Right Knee

The veteran has complained of pain with varus and valgus 
stress tests of the right knee.  However, evaluation of this 
service-connected disability has not demonstrated instability 
or subluxation.  Anterior drawer and Lachman signs were 
negative on examination.  Without evidence of subluxation or 
lateral instability, a higher rating cannot be awarded for 
the service-connected status post medial meniscectomy of the 
veteran's right knee.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2004).  

Under these circumstances, therefore, a basis upon which to 
assign a disability rating greater than 10 percent for the 
service-connected status post medial meniscectomy of the 
right knee has not been presented.  The veteran's appeal 
regarding this claim must, therefore, be denied.  



B.  Schedular Rating For Service-Connected Degenerative Joint 
Disease Of The Right Knee Resulting In Limitation Of Motion 
Of This Joint

With regard to the service-connected degenerative joint 
disease of the right knee resulting in limitation of motion 
of this joint, the Board notes that evaluation of this 
disability has demonstrated significant arthritic changes, 
limitation of extension to 10 degrees, limitation of flexion 
to 80 degrees.  Significantly, without competent evidence of 
limitation of flexion of the leg to less than 60 degrees or 
limitation of extension of the leg to greater than 
10 degrees, an increased rating for this service-connected 
disability cannot be awarded.  See, 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260 & 5261 (2004).  

The Board acknowledges the veteran's complaints of 
significant pain on active ranges of motion of his right 
knee, increasing pain with repetitive motion of his right 
knee, and pain upon standing from the sitting position.  In 
particular, at the VA examination recently conducted in 
October 2004, the examiner noted that the veteran had 
crepitance throughout the entire range of motion of his right 
knee.  Additionally, this examiner acknowledged that the 
veteran's right knee does exhibit some weakened movement due 
to pain and that he has a 20 percent to 30 percent functional 
loss of range of motion of this joint consistent with 
advancing degenerative arthritis.  

However, examination of the veteran's right knee has also 
demonstrated well-developed quadriceps musculature, no 
atrophy, and no tactile hyperesthesia about the joint.  
Further, the veteran's right knee condition has been found to 
require only rare outpatient treatment.  In addition, the 
examiner who recently examined the veteran's right knee 
observed that, despite complaints of pain with repetitive 
motion, the veteran showed no signs of fatigue or 
incoordination.  Further, despite complaints of pain when 
standing from the sitting position, this same examiner noted 
that the veteran was able to complete the task.  Despite the 
weakened movement, there was no excess fatigue or 
incoordination exhibited.  As such, the Board concludes that 
the current 10 percent rating for the service-connected 
degenerative joint disease of the right knee resulting in 
limitation of motion of this joint adequately portrays the 
functional impairment, pain, and weakness that the veteran 
experiences as a consequence of use of this joint.  See 
DeLuca, 8 Vet. App. at 204-207; see also 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5260, 5261 (2004).  

Under these circumstances, therefore, a basis upon which to 
assign a disability rating greater than 10 percent for the 
service-connected degenerative joint disease of the right 
knee resulting in limitation of motion of this joint has not 
been presented.  At no time during the current appeal is a 
disability rating greater than the current evaluation of 
10 percent warranted for this service-connected disability.  
See, Fenderson v. West, 12 Vet. App. 119 (1999) (which holds 
that, in a case such as the present one where the appeal 
arises from an initial rating decision which established 
service connection and assigned an initial disability rating, 
the entire period is considered for the possibility of staged 
ratings, and that separate ratings for separate periods of 
time may be awarded based on the facts found).  The veteran's 
appeal regarding this claim must, then, be denied.  

C.  Extraschedular Consideration For Service-Connected Right 
Knee Disabilities

Finally, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The facts of 
this case do not show that neither of the veteran's 
service-connected right knee disabilities have resulted in 
marked interference with his employment or requires frequent 
periods of hospitalization.  

38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  Factors such as 
requiring periodic medical attention are clearly contemplated 
in the Schedule and provided for in the evaluations assigned 
herein.  Several examiners over the years have noted that the 
veteran works in heavy construction which seems incompatible 
with his knee disability but the veteran has not changed 
occupations.  The 20 percent rating recognizes a degree of 
disability that would hinder anyone in an industrial setting.  
What the veteran has not shown in this case is that his 
service-connected right knee disabilities have resulted in 
unusual disability or impairment that renders the criteria 
and/or degrees of disability contemplated in the Schedule 
impractical or inadequate.  Accordingly, consideration of 
38 C.F.R. § 3.321(b)(1) is not warranted in this case.  


ORDER

An disability rating greater than 10 percent for the 
service-connected status post medial meniscectomy of the 
right knee is denied.  

An initial disability rating greater than 10 percent for the 
service-connected limitation of extension of the right knee 
is denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


